Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Invention I (claims 1-9) in the reply filed on 05/03/2021 is acknowledged.
3.	Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papenburg et al (U.S. Patent 5,825,565).
Papenburg et al discloses a method for manufacturing an aerospace mirror (see column 13, line 66 to column 14, line 2) comprising obtaining a green mirror preform comprising porous carbon, silicon carbide (SiC), or both (see column 5, line 34 to column 6, line 7), the green mirror preform defining a front side of the aerospace mirror and a back side of the aerospace mirror opposite the front side (see figures 6A and 8A);  removing material from the green mirror preform to form support ribs (the honeycomb structures between the recesses (16) on the back side (see figures 6A and 8A); infiltrating the green mirror preform with silicon to create a . 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papenburg et al (U.S. Patent 5,825,565).
Papenburg et al discloses all of the subject matter claimed, note the above explanation, expect for an optical coating on the optical surface.
The examiner takes Official Notice that it well known to apply a coating to an optical surface in the same field of endeavor for the purpose of protecting the optical surface from environmental conditions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical surface of Papenburg et al to include a typical optical coating, as well known in the optical art, in order to protect the optical surface from environmental conditions.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
July 30, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872